                                                                               PILE                      ln\
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA                           OCT 1 6 2019
                                 RICHMOND DIVISION
                                                                                 CLERK. U.S. DISTRICT COURT
                                                                                       RICHMOND. VA

UNITED STATES OF AMERICA


                V.                                       CASE NO. 3:19CR00124(REP)
MELISSA MORRIS,
                        Defendant



                                             ORDER


         This matter is before the court for consideration of a report and recommendation by the

Magistrate Judge regarding the Magistrate Judge's acceptance of the Defendant's plea of guilty to

specified charges in the pending matter pursuant to a Fed. R. Crim. P. 11 proceeding conducted by

the Magistrate Judge with the consent of the Defendant and counsel. It appearing that the

MagistrateJudge made full inquiryand findings pursuant to Rule 11; that the Defendant was given

notice of the right to file specific objections to the report and recommendation that has been

submitted as a result of the proceeding; and it further appearing that no objection has been asserted

within the prescribed time period, it is hereby

         ORDERED that the report and recommendation of the Magistrate Judge is ADOPTED and

the Defendant is found guilty of Count One of the Criminal Information.



                                                              /s/
                                              Robert E. Payne
                                              Senior United States District Judge




Dated:    October 16 .,2019
